DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 2016/0152079). 
As best depicted in Figure 2, Machida is directed to a tire construction comprising a metal resin composite that is wound around an outer periphery of a tire frame.  More particularly, said composite includes a steel cord 27 and a covering composition 28 (corresponds with claimed resin layer) (Paragraph 190).  Machida also states that said covering composition can include at least one thermoplastic material selected from the group consisting of thermoplastic resin and a thermoplastic elastomer (Paragraphs 11 and 68).  
In terms of the thermoplastic resins, Machida teaches the preferred use of polybutylene terephthalate (Paragraph 53).  In terms of the thermoplastic elastomer, Machida teaches a hard segment that is preferably an aromatic polyester, such as polybutylene terephthalate (Paragraph 155).  Given the general disclosure of Machida to include a combination of thermoplastic materials (thermoplastic resins and thermoplastic elastomers), one of ordinary skill in the art at the time of the invention would have found it obvious to include a combination of polybutylene terephthalate (claimed thermoplastic resin B) and a thermoplastic elastomer having polybutylene terephthalate as the hard segment (claimed thermoplastic resin A).
Additionally, Machida states that a ratio between the hard segment and the soft segment (within the thermoplastic elastomer) is 99:1 to 20:80 (Paragraph 161).  Additionally, the thermoplastic resin includes the same structural units as the hard segment in said thermoplastic elastomer and thus, a ratio of the hard segment in the entire resin mixture would actually be greater than that just in the thermoplastic elastomer.  One of ordinary skill in the art at the time of the invention would have found the claimed ratio obvious (for the entire resin mixture) given the general disclosure detailed above.  Essentially, the disclosure of Machida full encompasses the claimed ratio.
Lastly, regarding claim 1, Machida describes a composition comprising the combination of a thermoplastic resin and a thermoplastic elastomer.  Machida (Paragraph 166) further states that “the resin material may, if necessary, contain (be blended with) various additives, such as rubber, an elastomer, a thermoplastic resin, various fillers (for example, silica, calcium carbonate, and clay), an anti-aging agent, an oil, a plasticizer, a colorant, or a weather resistant agent.”  Thus, the exclusive use of a thermoplastic resin and a thermoplastic elastomer is within the scope of Machida.
Regarding claims 2-4, Machida teaches the claimed arrangement (Paragraphs 68-71).
With respect to claims 5, 6, and 12-14, the presence of a thermoplastic elastomer and a thermoplastic resin (non-thermoplastic elastomer) appears to necessarily result in two or more peaks satisfying the claimed relationship (supported by Tables 1 and 2 of Applicant’s original disclosure).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 22, 2022